DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sang Yoon Kang on 3/3/22.

The application has been amended as follows: 

Claim 7 is being amended as follows:
7. The medicine injecting tip of claim 1, wherein, as a variation in a volume of the first space is equal to or greater than a variation in a volume of the second space when the plunger reciprocates, 

Claim 11 is being amended as follows:
11. 	The medicine injecting tip of claim 1, wherein the cylinder includes a first cylinder and a second cylinder, 
wherein the plunger includes: 
a first plunger; and 

wherein the first space is positioned between the top wall of the first cylinder and the first plunger, and the second space is an interior section of the second cylinder where the second plunger reciprocates, and 3Application No. 16/697,163 Docket No. 600600-000154 
wherein a second channel is formed in the first cylinder to connect a redundant space formed between a bottom wall of the first cylinder and the first plunger with an outside of the medicine injecting tip.

Claim 12 is being amended as follows:
12. 	The medicine injecting tip of claim 1, wherein the cylinder includes a first cylinder and a second cylinder, 
wherein the plunger includes: 
a first plunger; and 
a second plunger, 
wherein the first space is positioned between the top wall of the first cylinder and the first plunger, and the second space is an interior section of the second cylinder where the second plunger reciprocates, and 
wherein a third channel is formed in the first plunger to connect a redundant space formed between a bottom wall of the first cylinder and the first plunger with the first space.

Claim 20 is being amended as follows:
A skin treating device comprising: the medicine injecting tip according to claim 1; and a medicine configured to be injected into a deep portion of skin of a patient through the medicine injecting tip.

Allowable Subject Matter
Claims 1-4, 6-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, no combination of prior art was found that makes obvious the limitations of medicine injecting tip comprising: a cylinder; a plunger configured to reciprocate downward and upward; a first space formed between a top wall of the cylinder and a top surface of the plunger; a second space formed in a bottom portion of the cylinder; a first channel that connects the first space and the second space; and a needle attached to a bottom surface of the plunger and configured to be positioned  in the second space, wherein the needle is configured to be inserted into skin when the plunger moves downward, wherein the needle is configured to be discharged from the skin and a positive pressure state is formed in the second space, when the plunger moves upward, and wherein the first channel is configured to transfer gas between the first space and the second space, in response to a reciprocal movement of the plunger.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments submitted 2/22/22 have been reviewed and are persuasive. The previous claim objections and rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/            Primary Examiner, Art Unit 3783